Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed July 15, 2021, with respect to claims 13-19, 21-28 and 30-32 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 13-19, 21-28 and 30-34 are allowed. Claims 13, 21 and 30 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is March (US 6149363), and March et al. (US 2008/0075555), which was applied to the claims in the office action mailed June 09, 2021. Suffice it to say, none of the cited prior art discloses an assembly comprising a first structural element having a first hole, a second structural element having a second hole aligned with the first hole of the first structural element, a fastener that occupies at least respective portions of the first and second holes in the first and second structural elements, the fastener comprises: a head; a shank extending from the head; a mating portion comprising external projections; and a transition portion disposed between the shank and the mating portion, the transition portion comprises a tapered lead-in section and a radiused lead-in section, and the radiused lead-in section curves abruptly in the first axial direction and has a second profile that is a circular arc having a radius; the mating portion has a maximum diameter less than a minimum diameter of the radiused lead-in section; as claimed in independent claim 13; an assembly comprising: a first structural element having a first hole; a the tapered lead-in section tapers gradually in a first axial direction toward the mating portion and has a first profile that is linear and a taper angle equal to or less than 20 degrees; and the mating portion has a maximum diameter less than a minimum diameter of the radiused lead-in section; as claimed in independent claim 21; or a fastener comprising a head, a shank that extends from the head, a mating portion, and a transition portion disposed between the shank and the mating portion, the mating portion comprises external projections, and the transition portion comprises a tapered lead-in section and a radiused lead-in section, the radiused lead-in section curves abruptly in the first axial direction and has a second profile that is a circular arc having a radius; and the mating portion has a maximum diameter less than a minimum diameter of the radiused lead-in section; as claimed in independent claim 30, and as such does not anticipate the instant invention as disclosed in independent claims 13, 21 and 30.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 13, 21 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726